DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    CHRISTOPHER D. FREEMAN,
                           Appellant,

                                    v.

                OMEGA CONDOMINIUM NO. 10, INC.,
                          Appellee.

                              No. 4D19-3273

                              [May 28, 2020]

    Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE 15-012367
(5).

   Christopher D. Freeman, Plantation, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.